DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 includes the same limitations set forth in Claim 1 and therefore fails to limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US-20200339319-A1).
Ross discloses a container for foodstuffs, comprising: a main body (10) having a bottom wall and a perimeter side wall (12) connected to said bottom wall so as to define a containment volume for foodstuffs, said perimeter side wall being provided with an edge portion (60) distal from said bottom wall (Fig. 5B); a lid (16) comprising a central portion (18) and engagement tabs (20) extending from a perimeter portion of said central portion and configured to hook or to be hooked to said edge portion of the main body so as to define a configuration for engaging the lid with said main body (Fig. 1A); characterized in that: the lid is made of an elastic material (par. 46); the lid is elastically deformable between a configuration of hooking to the main body and a configuration of disengagement from the main body (par. 46); the central portion can be pressed by a user so as to obtain a movement of said engagement tabs away from said edge portion, defining said configuration for disengaging the lid from the main body; the central portion can be released by the user so as to obtain a movement of said engagement tabs towards said edge portion, defining said configuration for hooking the lid to the main body (Figs. 4A, 4B), wherein said central portion is movable between a raised position (Fig. 3A), in which said engagement tabs are hooked or can be hooked to said edge portion of the main body for obtaining said engagement configuration, and a lowered position (Fig. 3B) in which said engagement tabs are moved away from said edge portion of the main body for obtaining said disengagement configuration, wherein said perimeter portion of the central portion is configured to perform a roto-translation movement when said central portion is pressed by the user so as to move said engagement tabs away (Figs. 3A, 3B), wherein said engagement tabs are movable in rotation with respect to said perimeter portion of the central portion during a pressure of the central portion for passing from the engagement configuration to the disengagement configuration (par. 46), wherein said engagement tabs have an inner portion (26), turned towards said main body in said engagement configuration, at least partially counter-shaped with respect to said edge portion of the main body, wherein said central portion has a substantially dome-shaped conformation (Fig. 1A), wherein said lid further comprises a gasket configured to adhere to an upper portion of said perimeter side wall (par. 42), and wherein said lid comprises at least four engagement tabs (Fig. 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Ramirez (US-4341324-A).
Ross discloses all the claimed limitations as shown wherein the container can be different shapes (par. 55), but fails to specifically teach a square shape.
Ramirez teaches that it is known in the art to manufacture containers with square shapes (col. 3, lines 44-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the main body and lid with a square shape, since Ross teaches that different shapes can be used and Ramirez teaches that a square shape is a known shape for containers.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733